UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6334



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RICKY WAYNE SEELEY,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (CR-98-68, CA-00-62-5-V)


Submitted:   May 20, 2003                  Decided:   June 10, 2003


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ricky Wayne Seeley, Appellant Pro Se. Jennifer Marke Hoefling,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ricky Wayne Seeley appeals from the order of the district

court denying relief on his motion to vacate, set aside, or correct

his sentence, filed pursuant to 28 U.S.C. § 2255 (2000).        In

reviewing the denial of a § 2255 motion, this court may only grant

a certificate of appealability if the movant makes a substantial

showing of the denial of a constitutional right.         28 U.S.C.

§ 2253(c)(2). The relevant inquiry is whether “‘reasonable jurists

would find the district court’s assessment of the constitutional

claims debatable or wrong.’”   Miller-El v. Cockrell, 123 S. Ct.

1029, 1040 (2003) (quoting Slack v. McDaniel, 529 U.S. 473, 484

(2000)).   We have independently reviewed the record and conclude

that Seeley has failed to make this showing.   Accordingly, we deny

a certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                2